DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10966524. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the current application is encompassed with the claims of US Patent No.: 10966524.
Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No.: 17/266786 and claims 1-10 of copending Application No 17/266808 . Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims  are essesntially directed to a drawer body with sliding .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims1-4 and 10 and are rejected under 35 U.S.C. 102(a)(1) as being rejected by US Patent No.: 20140265802 (“Wilcox et al.”).
	Regarding 1, Wilcox et al. discloses wherein regarding claims a refrigerator drawer assembly, comprising:
a drawer body (100), comprising a front wall (113) and a rear wall (114) which are arranged oppositely along a pulling direction, wherein the drawer body(100) defines an accommodating cavity for placement of objects, the front wall (113) is provided with two first sliding grooves (204, 206) extending along a horizontal direction, the rear wall (114) is provided with two second sliding grooves (194, 196) aligned with the two first sliding grooves respectively, and each of the first sliding grooves (204, 206) 
two sliding partition plate assemblies (150), wherein two ends of each of the sliding partition plate assemblies are inserted into a group of the first sliding groove and the second sliding groove which are aligned with each other (204, 206; 194, 196), and the two sliding partition plate assemblies (150) are configured to be capable of sliding along the first sliding groove and the second sliding groove and can slide to a state of being attached to each other ([0046-0063]).
Regarding 2, Wilcox et al. discloses wherein regarding wherein each sliding partition plate assembly comprises:
a partition plate (150), extending along the pulling direction of the drawer body and arranged in the accommodating cavity; and
two sliding mechanisms (202, 220), respectively arranged at two ends of the partition plate along a length direction thereof, one end of each of the sliding mechanisms is connected to the partition plate (150), and the other end passes through one of the first sliding grooves (204, 206) or one of the second sliding grooves (194, 196) and forms sliding connection with the drawer body other.
Regarding 3, Wilcox et al. discloses wherein regarding wherein the drawer body comprises a first side wall and a second side wall (115, 116)which are perpendicular to the pulling direction thereof, and the partition plates of the two sliding partition plate assemblies comprise a first partition plate (150) close to the first side wall (115) and a second partition plate close to the second side wall (116); the side, facing the first side 
the side, facing the second side wall, of the sliding mechanism of the second partition plate does not protrude from the side of the second partition plate close to the second side wall.
	Regarding 4, Wilcox et al. discloses wherein each of the sliding mechanisms (220) comprises: a sliding base (along 200), arranged on the outer side of the front wall or the rear wall; and a connecting piece (220), wherein one end of the connecting piece (220) is detachably connected to the sliding base, and the other end passes through the first sliding groove or the second sliding groove and is fixedly connected to the partition plate.
Regarding 10, Wilcox et al. discloses wherein the refrigerator drawer assembly is configured to be arranged in a temperature-variable chamber of a refrigerator (102).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637